Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered January 4, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. A fair reading of the officer’s testimony, as a whole, supports the court’s determination that the police had sufficient reasonable suspicion to stop defendant under the attendant circumstances. Defendant matched both the sufficiently specific description *70given by an anonymous caller and the description of a robbery suspect whom the officers were staking out (see, People v Grant, 184 AD2d 242, lv denied 80 NY2d 904). We have considered defendant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.